ASSUMPSIT for the price of land ‘sold. Plea, the general issue. Judgment for the defendant.
It turned out upon the trial that the contract of sale and purchase was a verbal one; that no part of the consideration had been paid; and it did not appear that possession had been taken. The seller, however, had proposed and tendered a deed which was not accepted by the purchaser.
The defendant insists that he is not bound by the contract, under the statute of frauds, while the plaintiff contends that the deed made and tendered is a contract in writing within that statute; but the misfortune of this latter position is, that it is not signed by the party sought to be charged in this suit, and hence is of no force as against said party. The plaintiff’s position has nothing to rest on.
The judgment is affirmed with costs.